Citation Nr: 1759595	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  14-02 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for residuals of excision of ganglion cyst of the left foot with metatarsalgia and neuritis.

2.  Entitlement to an initial compensable rating for painful scar of the left foot prior to June 12, 2013.

3.  Entitlement to an initial rating in excess of 10 percent for painful scar of the left foot as of June 12, 2013


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

B. Berry, Counsel
INTRODUCTION

The Veteran served on active duty from June 1976 to June 1979.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in October 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In a December 2013 rating decision, the RO granted a separate disability rating of 10 percent for scar of the left foot, effective June 12, 2013.  As will be discussed in more detail below, the separate rating for scar of the left foot is considered part of the Veteran's increased rating claim for residuals of excision of ganglion cyst of the left foot with metatarsalgia and neuritis, and therefore, the Board has included this issue as reflected on the title page.

The Veteran requested a video conference Board hearing in his January 2014 VA Form 9; however, he failed to appear at the scheduled hearing in April 2014.  In April 2014, the Veteran's representative indicated that the Veteran did not receive notice of the hearing because he is homeless; however, the Veteran did not wish for the hearing to be rescheduled.  The Board therefore finds that a Board hearing request is not pending.

In July 2015, the Board remanded these matters to the RO for further development.  After accomplishing the requested action to the extent possible, the RO continued the denial of each claim (as reflected in the October 2015 supplemental statement of the case (SSOC)) and returned these matters to the Board for further appellate consideration.


FINDINGS OF FACT

1.  The evidence is evenly balanced as to whether the Veteran's symptoms of service-connected residuals status post excision, ganglion cyst, of the left foot most nearly approximate severe foot injury and symptoms do not more nearly approximate complete paralysis of the posterior tibial nerve, actual loss of use of the left foot to include consideration of flare-ups, pronounced bilateral flatfoot, or bilateral claw foot with marked contraction of plantar fascia with dropped foot, all toes hammer toes, very painful callosities, marked varus deformity.

2.  The Veteran's service-connected scar of the left foot is manifested by one painful nonlinear scar throughout the appeal period; however, the preponderance of the shows that the scar is superficial, not unstable, encompasses an area less than 144 square inches (929 centimeters), and does not results in limitation of function of the left foot or result in any other disabling effects.


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, the criteria for a disability rating of 30 percent, but no higher, for residuals of excision of ganglion cyst of the left foot with metatarsalgia, neuritis, and degenerative changes have been met for the entire appeal period.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.71a, Diagnostic Code 5284 (2017); 4.124a, Diagnostic Code 8625 (2017).

2.  The criteria for an initial rating of 10 percent, but not higher, from August 23, 2011 to June 11, 2013 for service-connected scar of the left foot have been met.  38 U.S.C. § 1155 (2014); 38 C.F.R. §  4.118, Diagnostic Codes 7800-7805 (2017).

3.  The criteria for an initial rating in excess of 10 percent as of June 12, 2013 for service-connected scar of the left foot have not been met.  38 U.S.C. § 1155 (2014); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Considerations

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

A VA letter dated in September 2011 satisfied the duty to notify provisions prior to the initial AOJ decision in October 2011 with respect to the increased rating claims on appeal.  

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.15(c)(4).

In this case, VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims.  The claims file contains VA treatment records, VA examination reports dated in August 2015, and lay statements from the Veteran.

The August 2015 VA examination reports reflect that the examiner reviewed the electronic claims file, obtained an oral history from the Veteran, and evaluated the Veteran.  The VA examinations addressed the rating criteria that are required to properly evaluated the Veteran's service-connected disabilities on appeal.  The examiners documented the results of the examinations and the functional effects, if any, of the Veteran's symptoms.  Thus, the examinations are adequate for rating purposes.

These issues were previously remanded in July 2015 to obtain outstanding VA treatment records, as well as to arrange for the Veteran to undergo a VA examination in order to determine the current severity of the disabilities on appeal.  VA treatment records dated from December 2013 to October 2015 were associated with the claims file.  The claims file also contains VA examination reports dated in August 2015 that adequately document the current severity of the disabilities on appeal.  Accordingly, the Board finds that there has been substantial compliance with the July 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran has not identified, and the record does not otherwise indicate, any other existing, pertinent evidence that has not been obtained.  The record also presents no basis for further development to create any additional evidence to be considered in connection with the matters currently under consideration.  Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claims on appeal at this juncture, without directing or accomplishing any additional notification and/or development action.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2017).  When the evidence is in relative equipoise, the veteran is accorded the benefit of the doubt.  38 U.S.C.A. § 5107(b).   

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

A.  Residuals of  Excision of Ganglion Cyst of the Left Foot

At the time the Veteran filed an increased rating claim for residuals of excision of left foot ganglion cyst in with metatarsalgia and neuritis in August 2011, the disability was rated as 20 percent disabling under diagnostic codes 5310-8625.  The hyphenated diagnostic code indicates residuals of excision of the ganglion foot is rated under Diagnostic Code 5310 for muscle injury of the foot as the service-connected disorder and that the symptoms are rated under Diagnostic Code 8625, which evaluates neuritis of the posterior tibial nerve.

Under Diagnostic Code 8625, severe incomplete paralysis of the posterior tibial nerve is rated as 20 percent disability.  Complete paralysis of the tibial nerve with paralysis of all muscles of the sole foot; frequently with painful paralysis of a causalgic nature, toes cannot be flexed, adduction is weakened, and plantar flexion of the foot is lost is rated as 30 percent disabling.

During the course of the appeal, in a December 2013 rating decision, the RO determined that the proper evaluation of the current severity of the Veteran's residuals of excision of left foot ganglion cyst is reflected in a 10 percent disability rating for excision of left foot ganglion cysts under Diagnostic Code 5284 for other foot injuries and a 10 percent disability rating for residual scar of the left foot with a combined 20 percent disability rating.  

Under Diagnostic Code 5284, a 10 percent disability rating is warranted for moderate foot injuries.  A 20 percent disability rating is warranted for moderately severe foot injuries. A 30 percent disability rating may be awarded for severe foot injuries.  Finally, a note accompanying the code instructs that a 40 percent disability rating may be assigned where the foot injury at issue has resulted in actual loss of use of the foot.

The words "moderate" or "severe" are not defined in the VA Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "moderate" or "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

A June 2013 VA podiatrist consult note reveals that the Veteran reported that he experienced chronic pain in the left foot.  The pain was located all over his left foot and into his ankle and he described the pain as sharp and throbbing.  He explained that it was difficult to ambulate and wear shoe gear.  The physical examination revealed healed scar tissue over the dorsolateral aspect of the left foot.  There was extreme tenderness and shooting pains when the scar area was touched.  There was no evidence of erythema or edema and there were no clinical signs of infection.  Sensation was intact to light touch.  The Veteran had hammer digit deformities and mild bunion deformities, bilaterally.  There was evidence of tenderness along the metatarsal heads on the left foot.  He was diagnosed with metatarsalgia, neuritis, and chronic foot pain.  There was no evidence of a ganglion cyst.  The physician recommended that the Veteran use a pair of inserts to help with metatarsalgia and some extra-depth shoe gear.

The Veteran underwent a VA examination in August 2015.  He reported constant pain to the left dorsal lateral foot that radiated to the lateral plantar foot without activity and was a constant five out ten throbbing/pressure pain.  Flare-ups occurred every day with prolonged walking of 25 to 50 feet, and pain would increase to ten out of ten, described as a sharp, throbbing pain.  The Veteran also indicated that he would limp with a flare-up of pain and the foot might "lock up."  He previously used a cane, but it was misplaced and he no longer uses any assistive device.  

The examiner noted that a review of the Veteran's records reveal the Veteran had undergone a total of nine surgeries for excision of recurrent ganglion cyst of the left foot, the most recent in 2006.  He was last seen by VA podiatry in June 2013.  The examiner determined that the severity of the left foot disability was moderate.  She also provided the opinion that the left foot disorder chronically compromised weight bearing and the foot condition requires arch supports, custom orthotic inserts, or shoes modifications.  The Veteran experiences residual pain and scar as a result of the surgeries on his left foot.  The examiner observed that there was pain on physical examination that contributes to functional loss to include disturbance of locomotion and lack of endurance.  The Veteran reported numbness of the lateral foot with normal examination findings.  Monofilament sensation was intact.  No peripheral neuropathy condition was found.  The examiner noted that a December 2011 X-ray revealed degenerative changes of the left foot and she determined that the degenerative changes were more likely secondary to the Veteran's service-connected residuals, excision ganglion cyst, left foot.  

After consideration of the evidence of record, the most pertinent of which is discussed above, the Board concludes that the preponderance of the evidence shows that the Veteran's residuals of excision of ganglion cyst of the left foot with metatarsalgia, neuritis, and degenerative changes is not manifested by complete paralysis of the posterior nerve.  Specifically, although the Veteran has indicated experiencing numbness in the lateral foot, monofilament sensation was intact and sensation was intact to light touch.  There is no evidence of paralysis of all muscles of the sole of the left foot, frequently with painful paralysis of a casualgic nature, toes cannot be flexed, adduction is weakened, or plantar flexion is impaired.  Thus, the Veteran is not entitled to a disability rating in excess of 20 percent for residuals of excision of ganglion cyst of the left foot with metatarsalgia, neuritis, and degenerative changes under Diagnostic Code 8625.

Nonetheless, the Board finds that the evidence is at least evenly balanced as to whether the residuals of excision of ganglion cyst of the left foot with metatarsalgia, neuritis, and degenerative changes most nearly approximates severe foot injury for the entire appeal period.  Specifically, the evidence of record reflects that the service-connected left foot disability results in daily flare-ups with walking of 25 to 50 feet.  The flare-ups are manifested by an increase in sharp, throbbing pain described as ten out of ten.  During a flare-up, he would limp and the foot might "lock up."  He has to stop and rest during a flare-up.  Although the examiner determined that the left foot disability was moderate, she also provided the opinion that the ;eft foot disability chronically compromised weight-bearing and there was evidence of pain on physical examination that contributed to functional loss of the left foot to include disturbance of locomotion and lack of endurance.  However, the medical and lay evidence of record does not indicate that the Veteran's symptoms result in actual loss of use of the left foot to include during fare-ups.  Furthermore, the evidence does not show that the left foot disability fluctuated materially during the course of this appeal as to warrant a staged rating.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, a 30 percent disability rating for severe foot injury is warranted throughout the appeal period with respect to service-connected residuals of excision of ganglion cyst of the left foot with metatarsalgia, neuritis, and degenerative changes.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The Board has considered whether the Veteran is entitled to a higher disability rating under alternative Diagnostic Codes.  Diagnostic Codes 5276 (acquired flat foot) and 5278 (claw foot) are the only diagnostic codes which evaluate the foot that provided for disability ratings in excess of 30 percent.  Under these diagnostic codes pronounced acquired bilateral flat feet warrant a 50 percent disability rating acquired claw foot with marked contraction of plantar fascia dropped foot, all toes hammer toes, very painful callosities, marked varus deformity of the bilateral feet warrant a 50 percent disability rating.  Here, the evidence shows that the Veteran's residuals of excision of ganglion cyst of the left foot with metatarsalgia and neuritis does not result in acquired flat foot or acquired claw foot.  Furthermore, the Veteran is only service-connected for a left foot disability.  Thus, the Veteran is not entitled to a higher disability rating under Diagnostic Codes 5276 and/or 5278.

B.  Scar of the Left Foot

As noted above, during the appeal, the RO granted a separate 10 percent disability rating, effective June 12, 2013, for residual scar of the left foot as part of the Veteran's increased rating claim for residuals of excision of ganglion cyst of the left foot with metatarsalgia and neuritis in a December 2013 rating decision.  The Board considers that the initial separate rating for painful scar of the left foot is part of the Veteran's increased rating for residuals of excision of ganglion cyst of the left foot with metatarsalgia and neuritis and therefore, the appropriate appeal period for this issue is from August 20, 2011, the date the Veteran filed his increased rating claim for residuals of excision of ganglion cyst of the left foot with metatarsalgia and neuritis.  Thus, the Board will consider whether the Veteran is entitled to an initial compensable disability rating for scar of the left foot prior to June 12, 2013 and in excess 10 percent as of June 12, 2013.  

The Veteran's scar residual of the left foot is currently rated as 10 percent disabling, effective June 12, 2013, under 38 C.F.R. § 4.118, Diagnostic Code 7804.  Under this diagnostic code, one or two scars that are unstable or painful warrant a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2017).  Three or four scars that are unstable or painful warrant a 20 percent rating.  Id.  Diagnostic Code 7804, Note (1) defines an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar.  Diagnostic Code 7804, Note (2) provides that if one or more scars are both painful and unstable, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  

The Veteran reported in an August 2011 statement in support of claim that he has tender and painful scars as a result of surgeries related to his service-connected left foot disability. 

A June 2013 VA podiatrist consult note reveals that the Veteran reported that he experienced chronic pain in the left foot.  The pain was located all over his left foot and into his ankle and he described the pain as sharp and throbbing.  He explained that it was difficult to ambulate and wear shoe gear.  The physical examination revealed a healed scar tissue over the dorsolateral aspect of the left foot.  There was extreme tenderness and shooting pains when the scar area was touched.  There was no evidence of erythema or edema and there were no clinical signs of infection.  

The Veteran underwent a VA examination in August 2015.  He reported a dorsal lateral scar of the left foot and pointed to the scar on examination.  He reported that the scar was painful when pressure is applied to the scar and he had pain to the scar with palpation.  The examiner noted that the scar was well-healed with residual pain flare-up.  The examiner documented that the Veteran had one painful scar on the left lateral foot.  The scar was superficial and nonlinear measuring 10 cm by 0.5 cm.  Approximate total area was 5 cm.  The examination revealed that the scar of the left foot was not unstable with frequent loss of covering of the skin over the scar, it was not deep.  The examiner determined that the scar of the left foot did not impact his ability to work. 

Based on the medical and lay evidence of record, the Board finds that the Veteran had one tender and painful scar on the left foot as result of multiple surgeries to treat recurrent ganglion cysts of the left foot.  The medical evidence demonstrates the scar is not both painful and unstable.  Thus, the Veteran's scar of the left foot meets the requirement of a 10 percent disability rating, but not higher, under Diagnostic Code 7804 for one painful scar throughout the entire appeal period from August 23, 2011 to the present.  

The Board has also considered whether the Veteran is entitled to a separate disability rating for the left foot scar.  See 38 C.F.R. § 4.118, Diagnostic Code7804, Note (3) (Scars, evaluated under diagnostic codes 7800-7802 or 7805 may also receive an evaluation under this diagnostic code when applicable).  A 10 percent rating is warranted for scars, other than head, face, or neck, that are deep and nonlinear, when the area or areas encompass at least 6 square inches (39 square centimeters), but less than 12 square inches (77 square centimeters) under Diagnostic Code 7801.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2017).  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note (1) (2017).  Diagnostic Code 7802 provides that scars, other than the head, face or neck, that are superficial and nonlinear are assigned a 10 percent rating when the area is 144 square inches (929 square centimeters) or greater. 38 C.F.R. § 4.118, Diagnostic Code 7802 (2017).  Diagnostic Code 7805 provides that any disabling effect(s) that are no considered in a rating provided under diagnostic codes 7800-04 should be evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2017).  The preponderance of the evidence shows that the Veteran's scar of the left foot is not deep.  Although the scar is superficial and nonlinear, it encompasses an area less than 144 square inches (929 square centimeters).  Furthermore, the scar does not have disabling effects.  See VA examination dated in August 2015.  Based on the foregoing, the Board concludes that the Veteran is not entitled to a separate disability rating under Diagnostic Codes 7800-03 and 7805 at any time during the appeal period.

The Board has considered whether staged ratings are appropriate in this case.  The evidence of record shows that the symptoms of the left foot scar have not fluctuated materially during the course of this appeal.  As such, a staged rating is not warranted. 


III.  Other Considerations

The above determinations are based on consideration of applicable provisions of VA's rating schedule.  According to VA regulation, in exceptional cases where schedular ratings are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2017).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and it is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the Veteran has not contended, and the evidence does not reflect, that he has experienced symptoms outside of those listed in the rating criteria for foot and scar disabilities.  See  Doucette v. Shulkin, 28 Vet. App. 366 (2017) (the Board is not obligated to analyze whether remand for referral for extraschedular consideration is warranted if "§ 3.321(b)(1) [is] neither specifically sought by [the claimant] nor reasonably raised by the facts found by the Board"(quoting Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. App. 1004 (Fed. Cir. 2007)).  

A veteran may also be entitled to a referral for an extraschedular evaluation based upon multiple service-connected disabilities, the combined effect of which is exceptional and not captured by schedular evaluations.  See 38 C.F.R. § 3.321(b); Johnson v. Macdonald, 762 F.3d 1362 (Fed. Cir. 2014).  That said, there is no suggestion in the record, and the Veteran does not assert, that the combined effects of his service-connected disabilities create such an exceptional disability picture during the appeal period as to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not consider this issue further.

Finally, the Board is cognizant that a claim for a total rating based upon individual unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has not asserted, nor does the evidence suggest, that his left foot disability or scar of the left foot, individually, result in unemployability during the appeal period.  Thus, the issue of entitlement to a TDIU has not been raised by the evidence of record.

ORDER

Entitlement to a disability rating of 30 percent, but no higher, for residuals of excision of ganglion cyst of the left foot with metatarsalgia, neuritis, and degenerative changes is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to an initial 10 percent rating, but not higher, for painful scar of the left foot from August 20, 2011 to June 11, 2013 is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to an initial rating in excess of 10 percent for painful scar of the left foot as of June 12, 2013 is denied.  



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


